DETAILED ACTION
This action is in response to remarks received 03/24/2022 in which no claims have been amended, claims 1-14 have been canceled, and claims 15-27 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument (i) that using the titanate nanosheets of Nakagawa in the membrane of Deng would render the device of Deng unsatisfactory for its intended purpose; the Examiner disagrees. Applicant’s argue that the titanate nanosheets of Nakagawa are 7.5-40 nm thick and when combined in the membrane of Deng would lead to a lamellar spacing of at least 7.5 nm, which would be larger than that disclosed in Deng, and would therefore not work because the larger lamellar spacings disclosed in Deng already show low NaCl rejection. However, Deng does not limit the nanosheet to the thickness argued by Applicants, and recites “[t]he number of laminated layers in the lamella structure depends on manufacturing conditions and the like, but usually, 5 or more, 20 pairs..” and thus less layers may be used including 1 which would be about 1.5 nm.  Further, Deng does not specially disclose the thickness of the titanate nanosheets used, and is thus not seen to teach away from trying to use nanosheets having larger thicknesses than the recited interlamellar spacing found in their resulting membranes. There is thus no evidence that the proposed combination would necessarily be unsatisfactory for its intended purpose, and the combination is proper.
In response to Applicants’ argument (ii) (1) that the combined teachings of references neither teach nor suggest the claimed composite separation membrane; the Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a “composite separation membrane which is excellent in not only a liquid permeable performance and a separation performance relatively but also a durability”, “an alkanolamine is used for binding metallic acid nanosheets or the like in order to improve a durability of the composite separation membrane”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicants’ argument (ii) (2) that one of ordinary skill in the art would not have had any reason to add alkanolamine in addition to chitosan in Deng” ; the Examiner disagrees. Applicant’s argue that “Deng uses chitosan to prepare GO/TO/CTS hybrid membranes. See page 2, right column, lines 2-5 of Deng. Chitosan has many amino groups, whereas an alkanolamine has only one amino group in one molecule. Thus, one of ordinary skill in the art would not consider adding an alkanolamine in addition to chitosan”, and then goes on to discuss the lamellar structure of the titanate nanosheets of Nakagawa. However it is not clear how this would lead one of skill in the art to not add alkanolamine, as they are added for different reasons and are not shown to effect each other, and thus this argument is not convincing.
Applicant’s arguments to “Nakagawa 2” are noted but as it is not cited in the rejections these arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 21-22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, Reverse osmosis desalination of chitosan cross-linked graphene oxide/titania hybrid lamellar membranes, 2016 Nanotechnology 27 274002 (hereinafter “Deng”) in view of in view of JP 2011/056390 A (hereinafter “Nakagawa”).
Regarding claim 15 Deng discloses forming chitosan cross-linked graphene oxide/titania hybrid lamellar membranes, wherein the titania is in the form on nanosheets produced by “chemically delaminating layered titanates based on previous methods”, and are thus titanate (i.e. metallic acid) nanosheets, wherein the (complex) GO/titanate nanosheet layer is formed on a support base membrane of porous anodic alumina oxide (200 nm pore diameter); (Abstract, Secs. 1. and 2.1.).
Deng does not disclose using alkanolamine, or that alkanolamine is present between the metallic acid nanosheets. 
However Nakagawa discloses forming similar titanate nanosheets which may be supported on a filter wherein the nanosheets are doped with triethanolamine, which improves visible light adsorption and photocatalytic activity (Claims, pg. 3).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Deng by substituting the doped titanate nanosheets of Nakagawa because this involves the simple substitution of known titanate nanosheets which may form a layer of a filter, and in order to increase the photocatalytic activity (Nakagawa Claims, pg. 3).
And thus the triethanol amine will be present between the metallic acid nanosheets.
Regarding claim 16 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, wherein the metallic acid nanosheets and the graphene oxide are mixed in the complex layer (Deng Sec. 2.1.).
Regarding claim 17-19 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, wherein Deng discloses a mixed layer of titanate nanosheets and graphene, however Deng discloses that similar lamellar membrane layers of just graphene are known for use in water purification (Sec. 1.) and Nakagawa disclose using a layer of just titanate nanosheets support on a filter (pg. 3) and thus, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to alternatively use two separate layers one of graphene and one of titanate nanosheets, where arranging them either with the graphene layer closer to the supporting base or the titania layer on the supporting base is seen as equally obvious choices given a finite number (two) of choices.
Regarding claim 21 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, wherein triethanolamine (Deng Sec. 2.1.) is a trialkanolamine. 
Regarding claim 22 and 24 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, wherein the supporting  base material is composed alumina with 200 nm pores, (Deng Sec. 2.1.), i.e. an inorganic material and a filter medium. 
Regarding claim 27 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15 which is used in a method for treating a liquid, i.e., reverse osmosis, comprising the step of allowing the liquid to be treated to pass through said composite separation membrane (Deng Sec. 2.1.).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deng Nakagawa further in view of CN 106283894 A (hereinafter “Xu”)
Regarding claim 20 and 23 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, but does not disclose wherein the supporting base material has a hydroxy group at least on the surface, and a silane coupling agent having an ionic group is bound through the hydroxy group or (to claim 23) wherein the supporting base material is composed of cellulose. 
However Xu discloses modification of a filter paper (i.e. a cellulose substrate) by graphene oxide, wherein 3-aminopropyl-triethoxy silane (APTES) is used to bind the graphene to the paper (pgs. 2-3) i.e. where an OH groups on the cellulose surface will inherently bind with the APTES.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Deng in view of Nakagawa by substituting cellulose as the filter substrate and use APTES to bind the graphene layer as disclosed by Xu because this involves the simple substitution of known graphene layer treated filter substrates and bind agents used to attach the graphene layer to the memorable to obtain the predictable results of graphene attached to a filter membrane.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Deng Nakagawa further in view of Nakagawa, Enhanced photocatalytic hydrogen evolution from water by niobate single molecular sheets and ensembles, Chem. Commun., 2014,50, 13702-13705 (hereinafter “Nakagawa2”).
Regarding claim 25 Deng in view of Nakagawa discloses the composite separation membrane according to claim 15, but does not disclose wherein the complex layer further comprises a cation, (claim 26) wherein the cation is at least one kind of a cation selected from the group consisting of a proton, a metal ion, an ammonium ion and a cationic polymer. 
However Nakagawa2 discloses forming niobate nanosheets using triethanolamine in an ammonium aqueous solution (pg. 13702).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Deng in view of Nakagawa by substituting for the metallic acid nanosheets, or adding additionally, the niobate nanosheets as disclosed by Nakagawa2 because Nakagawa disclose the use of niobate nanosheets in addition to titanate nanosheets and Nakagawa2 discloses using niobate nanosheets with graphene, and thus it is seen as obvious to form the layer with graphene and either or both of titanate and niobate nanosheets; an thus this involves the use or substitution of a known metallic acid nanosheet used in a modified filter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773